COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-084-CV



IN RE CHIEF HOLDINGS, LLC,	RELATORS

CHIEF OIL & GAS, LLC, AND 

TREVOR REES-JONES



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators' petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators' petition for writ of mandamus is denied.

All stays imposed by this court are hereby lifted.  The trial court’s temporary restraining order dated March 2, 2004 shall expire on April 20, 2004.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL A:	DAUPHINOT, LIVINGSTON, and MCCOY, JJ.



DELIVERED:  April 13, 2004	

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.